ORDER

PER CURIAM.
Anthony Cleveland (Defendant) appeals from the judgment, following a jury trial in the Circuit Court of City of St. Louis, Missouri, convicting him of murder in the first degree, Section 565.020, RSMo 1994. The Honorable Daniel T. Tillman presided. Defendant was sentenced to life imprisonment without the possibility of probation or parole. Defendant also appeals the judgment denying his Rule 29.15 motion for posteonvietion relief, which was denied without an evidentia-ry hearing. The only three issues argued on appeal pertain to the direct appeal. The post conviction relief appeal has been abandoned and is denied.
As to the direct appeal, we have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law.
The judgments are affirmed. Rule 30.25(b) and Rule 84.16(b).